


Exhibit 10.4


INDEMNIFICATION AGREEMENT

        THIS INDEMNIFICATION AGREEMENT, dated as of June 1, 1989, 1989, by and
between ETHYL CORPORATION, a Virginia corporation (“Ethyl”), and its
wholly-owned subsidiary, TREDEGAR INDUSTRIES, INC., a Virginia corporation
(“Tredegar”), is entered into in connection with a Reorganization and
Distribution Agreement dated as of the date of this Agreement (the
“Reorganization Agreement”).

        WHEREAS, the parties desire to indemnify, defend and hold harmless one
another under certain circumstances that may arise in connection with the
transactions contemplated in the Reorganization Agreement;

        NOW, THEREFORE, in consideration of the mutual agreements, provisions
and covenants contained in this Agreement, the parties hereby agree as follows:


ARTICLE I


DEFINITIONS

        Terms used in this Agreement shall have the meanings assigned to them in
the Reorganization Agreement.



--------------------------------------------------------------------------------





ARTICLE II


INDEMNIFICATION

        Section 2.01. Indemnification by Ethyl. Except as set forth in the Tax
Sharing Agreement, Ethyl shall indemnify, defend and hold harmless Tredegar and
each of its Affiliates, each of their respective directors, officers, employees
and agents and each of the heirs, executors, successors and assigns of any of
the foregoing (the “Tredegar Indemnitees”) from and against any and all losses,
liabilities, claims, damages, obligations, payments, costs and expenses, matured
or not matured, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, known or unknown (including without limitation, the costs and
expenses of any and all Actions, threatened Actions, demands, assessments,
judgments, settlements and compromises relating thereto and attorneys’ fees and
any and all expenses whatsoever reasonably incurred in investigating, preparing
or defending against any such Actions or threatened Actions) (collectively,
“Indemnifiable Losses” and, individually, an “Indemnifiable Loss”) of the
Tredegar Indemnitees arising out of or due to the failure or alleged failure of
Ethyl or any of its Affiliates to pay, perform or otherwise discharge in due
course any of the Ethyl Liabilities.

        Section 2.02. Indemnification by Tredegar. Except as set forth in the
Tax Sharing Agreement, Tredegar shall indemnify, defend and hold harmless Ethyl
and each of its Affiliates, each

-2-

--------------------------------------------------------------------------------




of their respective directors, officers, employees and agents and each of the
heirs, executors, successors and assigns of any of the foregoing (the “Ethyl
Indemnitees”) from and against any and all Indemnifiable Losses of the Ethyl
Indemnitees arising out of or due to the failure or alleged failure of Tredegar
or any of its Affiliates to pay, perform or otherwise discharge in due course
any of the Tredegar Liabilities.


ARTICLE III


PROCEDURE FOR INDEMNIFICATION

        Section 3.01. Notice of Third Party Claims. Each party indemnified under
Section 2.01 or 2.02, promptly following the earlier of (i) receipt of notice of
the commencement of any Action, or (ii) receipt of information regarding the
alleged existence of a claim, against such indemnitee with respect to which an
indemnity may be sought pursuant to this Agreement (a “Third Party Claim”),
shall give the indemnifying party written notice thereof. The failure of any
indemnitee to give notice as provided in this Section 3.01 shall not relieve the
indemnifying party of its obligations under this Agreement, except to the extent
that such indemnifying party is prejudiced by such failure to give notice.

-3-

--------------------------------------------------------------------------------




        Section 3.02. Defense of Third Party Claims. In case an Action shall be
brought, or such an Action is threatened, against any indemnitee and it shall
notify promptly an indemnifying party of the existence thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it may
wish, to assume the defense thereof, with counsel satisfactory to such
indemnitee. If the indemnifying party so assumes the defense thereof, it may not
agree to any settlement of such action as the result of which, any remedy or
relief, other than monetary damages for which the indemnifying party shall be
responsible hereunder, shall be applied to or against the indemnitee, without
the prior written consent of the indemnitee. If the indemnifying party does not
assume the defense thereof, it shall be bound by any settlement to which the
indemnitee agrees, irrespective of whether the indemnifying party consents
thereto. If any settlement of any claim is effected by the indemnitee prior to
commencement of any action relating thereto, the indemnifying party shall be
bound thereby only if it has consented in writing thereto or has unreasonably
withheld its consent. The indemnitee shall have the right to employ its own
counsel in any such case, including circumstances in which the indemnitee shall
have reasonably concluded that there may be defenses available to it which are
different from

-4-

--------------------------------------------------------------------------------




or in addition to those available to the indemnifying party (in which case the
indemnifying party shall not have the right to direct any such different or
additional defense of such action or claim on behalf of the indemnitee, but the
fees and expenses of such counsel shall be at the expense of such indemnitee
unless the employment of such counsel shall have been authorized in writing in
advance by the indemnifying party in connection with the defense of such action
or claim or the indemnifying party shall not have employed counsel promptly to
take charge of the defense of such action or claim, in any of which events such
fees and expenses shall be borne by the indemnifying party). Except as expressly
provided above, the indemnifying party shall not be liable to any indemnitee for
the costs of investigating, preparing or defending against such action or claim
subsequent to such time as the indemnifying party assumes the defense of such
action or claim, unless such investigation, preparation or defense shall have
been conducted at the request of the indemnifying party, its counsel or the
insurer. In the event that any actions or claims could result in both parties
being liable to the other under these indemnification provisions, the parties
shall endeavor, acting reasonably and in good faith, to agree upon a manner of
conducting the defense and/or settlement of such action or claim with a view to
minimizing the legal ex-

-5-

--------------------------------------------------------------------------------




penses and associated costs that might otherwise be incurred by the parties
under the provisions of this Section 3.02. To the extent possible, the costs of
such defense and/or settlement shall be allocated by the parties on the basis of
the eventual determination of liability.

        Section 3.03. Other Claims. Any claim on account of an Indemnifiable
Loss that does not result from a Third Party Claim shall be asserted by written
notice given by the indemnitee to the indemnifying party within 60 days of the
indemnitee’s discovery of such Indemnifiable Loss. Such indemnifying party shall
have a period of 60 days after the receipt of such notice within which to
respond thereto. If such indemnifying party does not respond within such 60
days’ period, such indemnifying party shall be deemed to have accepted
responsibility to make payment and shall have no further right to contest the
validity of such claim. If such indemnifying party does respond within such 60
days’ period and rejects such claim in whole or in part, such indemnitee shall
be free to pursue such remedies as may be available to such party under
applicable law and this Agreement.

        Section 3.04. Miscellaneous Provisions Relating to Indemnification. The
indemnification provided for in this Article III shall be subject to the
following provisions:

-6-

--------------------------------------------------------------------------------




        (a) any amounts payable from Ethyl to Tredegar and from Tredegar to
Ethyl shall be offset against each other; and

        (b) the amounts for which the indemnifying party shall be liable under
this Article III shall be net of insurance proceeds the benefits of which the
indemnitee has received in connection with the facts giving rise to the right of
indemnification.

        IN WITNESS WHEREOF, Ethyl and Tredegar have caused this Agreement to be
duly executed by their respective officers, each of whom is duly authorized, all
as of the day and year first above written.

ETHYL CORPORATION


By: /s/ E. Whitehead Elmore
       ——————————————
       E. Whitehead Elmore
       Vice President, Secretary
       and General Counsel


TREDEGAR INDUSTRIES, INC.


By: /s/ John D. Gottwald
       ——————————————
       John D. Gottwald
       President


-7-

--------------------------------------------------------------------------------